UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                          )
RONALD L. LEGG,                           )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )       Civil Action No. 16-cv-1023 (TSC)
                                          )
WASHINGTON METROPOLITAN                   )
AREA TRANSIT AUTHORITY et al.,            )
                                          )
             Defendants.                  )
                                          )
                                          )


                              MEMORANDUM OPINION

       In this action filed pro se, Plaintiff has sued WMATA and Assistant General

Counsel Emily Woodward Deutsch under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, challenging the Washington Metropolitan Area Transit Authority’s

(“WMATA”) denial of his request for records pertaining to a third-party individual.

       Before the court is Defendants’ Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(1) for lack of subject matter jurisdiction and Rule 12(b)(6) for failure

to state a claim upon which relief can be granted (ECF No. 8). Defendants contend that

jurisdiction is lacking because WMATA is not subject to the federal FOIA. Defendants

also contend that Plaintiff has failed to state a claim because he has neither perfected

his request with WMATA nor exhausted his administrative remedies under its Public

Access to Records Policy (“PARP”). For the reasons explained below, the court finds

that it lacks subject matter jurisdiction over Plaintiff’s claims. Consequently, this case

will be dismissed without prejudice.

                                              1
I. LEGAL STANDARD

       “Federal district courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute, which is not to be expanded by judicial

decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal

citations omitted). “Subject-matter jurisdiction can never be waived or forfeited”

because it “goes to the foundation of the court’s power to resolve a case.” Gonzalez v.

Thaler, –– U.S. ––, 132 S. Ct. 641, 648 (2012); Doe ex rel. Fein v. District of

Columbia, 93 F.3d 861, 871 (D.C. Cir. 1996). Before proceeding to the merits of a

claim, a court must satisfy itself that it has subject-matter jurisdiction to consider the

claim. See Brown v. Jewell, 134 F. Supp. 3d 170, 176 (D.D.C. 2015) (courts “‘have an

independent obligation to determine whether subject-matter jurisdiction exists, even in

the absence of a challenge from any party’”) (quoting Arbaugh v. Y & H Corp., 546
U.S. 500, 514 (2006)). When a defendant files a motion to dismiss a complaint for lack

of subject-matter jurisdiction, the plaintiff bears the burden of establishing jurisdiction

by a preponderance of the evidence. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

561 (1992); Shekoyan v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C. 2002).

II. ANALYSIS

       “FOIA provides a ‘statutory right of public access to documents and records’

held by federal government agencies.” Citizens for Responsibility & Ethics in

Washington v. DOJ, 602 F. Supp. 2d 121, 123 (D.D.C. 2009) (quoting Pratt v.

Webster, 673 F.2d 408, 413 (D.C. Cir. 1982)). FOIA confers jurisdiction in the

district courts only “to enjoin the agency from withholding agency records and to

order the production of any agency records improperly withheld from the



                                              2
complainant.” 5 U.S.C. § 552(a)(4)(B); see McGehee v. CIA, 697 F.2d 1095, 1105

(D.C. Cir. 1983) (“[F]ederal jurisdiction is dependent upon a showing that an agency

has (1) improperly; (2) withheld; (3) agency records. Judicial authority to devise

remedies and enjoin agencies can only be invoked, under the jurisdictional grant

conferred by § 552, if the agency has contravened all three components of this

obligation.”) (quoting Kissinger v. Reporters Committee for Freedom of the Press,

445 U.S. 136, 150 (1980) (internal quotation marks omitted)).

       FOIA defines an “agency” as any “establishment in the executive branch of the

Government[.]” Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d 208, 224 (D.C.

Cir. 2013) (quoting 5 U.S.C. § 552(f)(1)). That definition includes “any executive

department, military department, Government corporation, Government controlled

corporation, or other establishment in the executive branch of the Government . . ., or

any independent regulatory agency[,]” 5 U.S.C. § 552(f)(1), all of which are further

defined in §§ 101-105 of Title 5. In contrast, “Virginia, Maryland, and the District of

Columbia [with Congress’ authorization] created WMATA, by interstate compact, to

plan, finance, develop, and operate a mass transit system to serve the Washington,

D.C. metropolitan area.” KiSKA Const. Corp.-U.S.A. v. Washington Metro. Area

Transit Auth., 167 F.3d 608, 609 (D.C. Cir. 1999). Although WMATA has a federal

component because of Congress’ oversight of matters pertaining to the District of

Columbia, see id., Plaintiff has not cited, and the court has not found, any authority

that includes WMATA in FOIA’s definition of an executive-branch agency.

Therefore, Plaintiff’s recourse lies, if at all, under the PARP. 1


1
    Because Plaintiff has not exhausted his administrative remedies under WMATA’s PARP and obtained
a final decision, see Defs.’ Mem. at 2-4 (ECF No. 8-1), it is unclear from this record (and WMATA’s

                                                3
III. CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss this case under Rule

12(b)(1) is granted. A separate order accompanies this memorandum opinion.




Date: June 9, 2017                             Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




website) whether a dissatisfied requester may seek review of WMATA’s decision and, if so, where. The
dismissal of this case without prejudice has no preclusive effect on Plaintiff’s ability to pursue any
available remedies if he remains dissatisfied after completing the administrative process.

                                                  4